MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                    FILED
regarded as precedent or cited before any                            Dec 27 2016, 6:45 am
court except for the purpose of establishing
                                                                         CLERK
the defense of res judicata, collateral                              Indiana Supreme Court
                                                                        Court of Appeals
estoppel, or the law of the case.                                         and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEY FOR APPELLEES
E. Kent Moore                                           Amy O. Carson
Laszynski & Moore                                       Massillamany & Jeter, LLP
Lafayette, Indiana                                      Fishers, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

In Re: The Guardianship of C.R.                         December 27, 2016
and A.R.                                                Court of Appeals Case No.
                                                        79A02-1603-GU-569
E.R.,
                                                        Appeal from the Tippecanoe
Appellant-Respondent,                                   Circuit Court
        v.                                              The Honorable Thomas Busch,
                                                        Judge
M.S. and D.S.,                                          Trial Court Cause No.
                                                        79C01-1205-GU-45
Appellees-Petitioners.




Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 79A02-1603-GU-569 | December 27, 2016      Page 1 of 31
                                       STATEMENT OF THE CASE

[1]   Appellant-Respondent, E.R. (Adoptive Father) 1 appeals the trial court’s Order

      awarding visitation to the Appellees-Petitioners, M.S. (Grandfather) and D.S.

      (Grandmother) (collectively, Paternal Grandparents) with his minor children

      C.R. and A.R. (collectively, Children).


[2]   We reverse.


                                                         ISSUE

[3]   Adoptive Father raises two issues on appeal, which we consolidate and restate

      as the following single issue: Whether the trial court abused its discretion in

      denying Adoptive Father’s request to modify the Paternal Grandparents’

      visitation.


                                FACTS AND PROCEDURAL HISTORY


[4]   We observe that this is Adoptive Father’s third appeal and we adopt the

      recitation of the relevant facts as set forth in Adoptive Father’s first appeal as:

                [T]he biological parents of C.[R]. and A.[R]. 2 divorced in May
                2009. At the time, they had two children: four-year-old C.R. and
                two-year-old A.[R]. Approximately one month later, Biological
                Father went to Biological Mother’s house and attacked her with
                a hammer, killing her. C.[R]. witnessed at least a portion of the



      1
          Adoptive Father is also the Children’s biological maternal grandfather.
      2
        In the First Appeal, the Children were using Biological Father’s last name and were referred to as C.S. and
      A.S. However, later on, the Children began using their biological mother’s maiden name and were referred
      to as C.R. and A.R.

      Court of Appeals of Indiana | Memorandum Decision 79A02-1603-GU-569 | December 27, 2016          Page 2 of 31
        attack. Shortly after Biological Mother’s death, the [C]hildren
        were the focus of a CHINS proceeding that culminated in the
        [C]hildren being placed in Adoptive Father’s custody. In
        conjunction with that proceeding, the [trial] court determined
        that the [biological] Paternal Grandparents would have visitation
        with the [C]hildren one day each week, plus every other
        weekend.


        In January 2010, Adoptive Father sought guardianship of [the
        Children]. His request was granted. At some point, the Paternal
        Grandparents sought to have Adoptive Father removed as
        guardian, and further sought guardianship of the [C]hildren
        themselves. Meanwhile, Adoptive Father observed that the
        [C]hildren began to exhibit behavioral problems after returning
        from visits with the Paternal Grandparents. These problems
        included nightmares, night terrors, and C.[R]. waking up
        screaming in the middle of the night. Adoptive Father petitioned
        the [trial] court to reduce the amount of the Paternal
        Grandparents’ visitation to one visit per month. Following a
        hearing, the trial court denied the request and ordered that the
        existing visitation order remain in effect.


        Gloria Hood, a long-time therapist who worked at the Indiana
        Center for Children and Families, had been appointed by the
        [trial] court to work therapeutically with the [C]hildren shortly
        after their mother’s murder. During her work with the
        [C]hildren, Hood consulted on a regular basis with Dr. Ann
        Annamis, a psychiatrist practicing with North Meridian
        Psychiatric Associates. Hood and Annamis discussed the case
        “frequently.” During the course of working with the [C]hildren,
        utilizing especially the therapeutic technique of play therapy,
        Hood eventually diagnosed C.[R]. as suffering from post-
        traumatic stress disorder (PTSD). In December 2010, Hood was
        asked to engage the services of another health-care professional,
        in this case psychiatrist Dr. David Crane, to “make sure that my
        assessment of [C.R.] in particular was on target and that I was

Court of Appeals of Indiana | Memorandum Decision 79A02-1603-GU-569 | December 27, 2016   Page 3 of 31
        not missing anything psychiatrically that I should be aware of.”
        Dr. Crane reviewed materials that Hood sent him in relation to
        her therapy with the [C]hildren and conducted several therapy
        sessions with C.[R]. He formed the opinion that she was doing
        “a very adequate job” and thus, although he continued to counsel
        separately with C.[R]., Dr. Crane adopted a relatively passive
        therapeutic role with the child.


        As therapy progressed, Hood noted that C.[R]. “experience[ed]
        post-traumatic stress in some relationship to the visits in the
        [Paternal Grandparents’] home.” C.[R]. shared with Hood on a
        number of occasions that “[the Paternal Grandparents] want [the
        Children] to come live with them.” A.[R]. also shared with
        Hood that the Paternal Grandparents wanted her to come live
        with them, but that she preferred to live with Adoptive Father.
        Ultimately, both Adoptive Father and the Paternal Grandparents
        sought separately to adopt the [C]hildren. The [trial] court
        granted Adoptive Father’s petition and he adopted them.
        Sometime around March 2012, after Adoptive Father had
        adopted the [C]hildren, Hood became concerned that visitation
        with the Paternal Grandparents might involve “some other
        situation that is continuing to keep the issue of his father having
        killed his mother and his struggle about what that means in his
        life active for [C.R.].” As a result, Hood opined that the
        visitation arrangement with the Paternal Grandparents should be
        modified, at least for a time. Specifically, she recommended that
        for a period of at least six months, the [C]hildren should visit
        with the Paternal Grandparents an hour or two every week or
        every other week and that the visits should be supervised. Dr.
        Crane believed that Hood’s recommendation “should be given a
        lot of weight.”


        In light of Hood’s recommendation, on June 22, 2012, Adoptive
        Father filed a Petition For Extended Hearing For Modifying And
        Supervising Grandparent Visitation.


Court of Appeals of Indiana | Memorandum Decision 79A02-1603-GU-569 | December 27, 2016   Page 4 of 31
In re Guardianship of C.S., No. 79A02-1210-GU-863 (Ind. Ct. App. Aug. 5, 2013)

(internal citations omitted). Following a hearing on Adoptive Father’s petition

to modify, on October 1, 2012, the trial court entered extensive findings of fact

and conclusions of law denying the petition. The relevant findings of fact and

conclusions stated:

        8) Shortly after the CHINS case was closed . . ., [Adoptive
        Father] informed [the Paternal Grandparents] that they would
        not be allowed their upcoming week night visit, nor would they
        be allowed their visit the following weekend. While the
        testimony is divided as to whether it was [Adoptive Father’s]
        intent to eliminate all visits or significantly curtail the visits, it is
        clear that, at a minimum, it was [Adoptive Father’s] intent to
        greatly reduce the [Paternal Grandparents’] visitation time with
        the children.


        9) [Adoptive Father] has now filed with this court a motion to
        reduce [the Paternal Grandparents’] visitation, this time [to] two
        (2) hours per month, supervised in an agency setting.


        10) [Adoptive Father] has raised his belief that [the Paternal
        Grandparents] have facilitated contact between the children and
        [Biological Father], as his reason for making this request.


        ****


                                CONCLUSIONS OF LAW


        7) In applying the law to the facts in this case, this court finds
        [Adoptive Father’s] decision to eliminate, or to allow only two
        (2) hours per month of supervised visitation, to be unreasonable.
        Therefore, [the Paternal Grandparents] have overcome the

Court of Appeals of Indiana | Memorandum Decision 79A02-1603-GU-569 | December 27, 2016   Page 5 of 31
              presumption that a fit parent’s decision regarding grandparent
              visitation is best.


              9) It is also clear that the [Paternal Grandparents] have had a
              significant and ongoing relationship with [C.R.] and [A.R.] for
              the entire lives of the [C]hildren. It is in the [C]hildren’s best
              interests to continue their visitation with [the Paternal
              Grandparents].


      In re Guardianship of C.S., No. 79A02-1210-GU-863, at *3.


[5]   Adoptive Father appealed (First Appeal). Adoptive Father argued that the trial

      court’s judgment was erroneous as some of its findings were not supported by

      the evidence. Upon review, we first concluded that the trial court had come to

      the erroneous conclusion that Adoptive Father’s petition to modify visitation

      was premised upon his own selfish desire to reduce contact between the

      Children and the Paternal Grandparents. On this issue, we noted that Adoptive

      Father’s petition to modify grandparent visitation, was based upon Hood’s

      recommendation and was not driven by his personal interest. Secondly, we

      found the trial court’s finding that Adoptive Father’s petition was instituted on

      the belief that Paternal Grandparents had enabled some contact between the

      Children and Biological Father was likewise erroneous. Specifically, we

      concluded that although Adoptive Father believed that the Paternal

      Grandparents were facilitating contact, that fact was not mentioned in his

      petition. Lastly, we concluded that the trial court’s finding, stating that Father’s

      petition requested a reduction of the grandparent visitation to two hours, was

      equally erroneous. On this issue, we established that Father’s petition did not

      Court of Appeals of Indiana | Memorandum Decision 79A02-1603-GU-569 | December 27, 2016   Page 6 of 31
      propose or request a specific visitation schedule. Instead, Adoptive Father had

      requested the trial court to modify visitation in accordance with Hood’s

      recommendation—i.e., that the new visitation arrangement should include only

      supervised visitation and without any specification as to how long each visit

      should last. Accordingly, we reversed the trial court’s order denying Adoptive

      Father’s petition to modify grandparent visitation and remanded with the

      following instructions:


              It will be the trial court’s task upon remand to determine how
              many times per week or month the Paternal Grandparents
              should visit with the [Children] and how long each visit should
              last. As indicated previously, whatever the frequency and
              duration, the visitation must be supervised, and this schedule will
              last for six months, after which Hood will evaluate the
              [C]hildren’s therapeutic progress and fashion her
              recommendation as to the future course of visitation,
              accordingly.


      In re Guardianship of C.S., No. 79A02-1210-GU-863, at *9.


[6]   Following remand, Adoptive Father requested a change of venue and the

      matter was transferred from Tippecanoe County Circuit Court to Carroll

      County Circuit Court. On January 22, 2014, the Paternal Grandparents filed a

      petition to resume visitation and for a visitation evaluation. Adoptive Father

      filed his response and the trial court held a hearing on March 10, 2014. On

      March 20, 2014, the trial court issued an order establishing a visitation schedule

      that for a period of six months, visitation was to be supervised by professionals

      employed by Child and Family Partners, Inc. in Lafayette, Indiana. The trial

      Court of Appeals of Indiana | Memorandum Decision 79A02-1603-GU-569 | December 27, 2016   Page 7 of 31
      court awarded a total of twelve hours of visits per month with no more than six

      hours per visit. Also, the trial court granted the Paternal Grandparents’ request

      for a visitation evaluation.


[7]   Thereafter, Adoptive Father filed his second notice of appeal (Second Appeal).

      In In re Guardianship of C.R. & A.R., 22 N.E.3d 657, 661 (Ind. Ct. App. 2014),

      we addressed Adoptive Father’s issue regarding the March 20, 2014 order

      granting the Paternal Grandparents’ request for a visitation evaluation.

      Adoptive Father contended that the Paternal Grandparents did not have any

      basis to request a visitation evaluation, and the trial court did not have the

      authority to order such an evaluation. We concluded that under the plain

      language of Indiana Code section 31-17-2-12, “the trial court does not have the

      authority to order [a child custody] evaluation in a visitation proceeding, absent

      a request to do so from a parent or custodian.” Id. We therefore reversed the

      sections of the trial court’s order concerning the visitation study.


[8]   Visitation commenced on April 1, 2014, and the visits were supervised by

      Debra Apple (Apple) of Child and Family Partners. Apple’s role was to

      maintain the Children’s safety during the visits. With each visit, Apple allowed

      C.R. to pick the room where visits would take place and she informed the

      Children that they could alert with sounds and signals whenever they felt

      uncomfortable. Apple supervised approximately seventy-two hours of visits

      and she provided detailed reports after each visit. Apple was always within

      hearing and visual reach during the visits. During the visits, the Paternal

      Grandparents brought food, games, and belated holiday gifts with them. Also,

      Court of Appeals of Indiana | Memorandum Decision 79A02-1603-GU-569 | December 27, 2016   Page 8 of 31
      because the Children’s birthdays fell during the visitation period, the Paternal

      Grandparents brought birthday gifts. According to Apple, with almost each

      visit, the Children hugged and kissed the Paternal Grandparents without

      prompting, they were comfortable, and made expressions of love and

      endearment. During the course of the visits, Apple once heard A.R. state that

      she wished she could go to the Paternal Grandparents’ house, and C.R. agreed.

      In another visit, C.R. told Grandmother that he was always happy spending

      time with her and that God was number one is his life and Grandmother was

      number two. Apple also observed the Children’s demeanor. She noted that,

      routinely, the Children would “be very subdued and almost sad” when they

      arrived at the facility for the visits; however, they would be very happy upon

      seeing the Paternal Grandparents. (Tr. p. 226). Apple’s overall observation

      was that the Children were closely bonded with the Paternal Grandparents.

      The last visit occurred in September of 2014, and the Children were dismayed

      by the fact that it would be the last time they visited with the Paternal

      Grandparents. According to Apple, throughout the visits, she did not observe

      any interaction between the Children and the Paternal Grandparents that gave

      her any concern. Based on her observations, toward the end of the supervised

      visits, Apple suggested that the supervised visits should be moved into the

      Paternal Grandparents’ home. Apple pointed out that the Child and Family

      Partners offices was a sterile environment to have visitations.


[9]   In accordance with the March 20, 2014 order which required Hood to assess

      the Children’s therapeutic progress and proffer her recommendation at the end


      Court of Appeals of Indiana | Memorandum Decision 79A02-1603-GU-569 | December 27, 2016   Page 9 of 31
       of the six-month period, Hood issued her findings and recommendations on

       March 26, 2015. Prior to issuing her report, Hood received Apple’s visitation

       notes. Hood noted that

               When visitation moved to a supervised setting, [C.R.]
               maintained his confidence and school performance but showed
               greater emotional disregulation. [C.R.] related in play therapy
               that he preferred visiting in the supervised setting, as compared to
               in the [Paternal Grandparents’] home. PTSD themes though
               minimized re-occurred.


       (Conf. Exh. D). With regard to Apple’s role as visitation supervisor, Hood was

       of the opinion that Apple was biased. Specifically, Hood stated that Apple was

       of the false impression that the Paternal Grandparents, and not the Children,

       were her clients. Based on her findings, Hood recommended to appoint a new

       visitation supervisor; and that visitation should be supervised and occur at least

       four times a year for a period of four to six hours.


[10]   On December 1, 7, and 16, 2016, the trial court held a status hearing to evaluate

       the future course of the Paternal Grandparents’ visits. Hood testified that prior

       to the First Appeal, when visitation was occurring in the Paternal

       Grandparents’ home, C.R. was emotionally withdrawn: he had melt downs and

       lacked confidence. Hood testified that C.R. showed PTSD symptoms which

       were demonstrated repeatedly during play therapy sessions. It was Hood’s

       opinion that when the visitation was suspended following our remand in the

       First Appeal, from August of 2013 until April of 2014, C.R. demonstrated

       increased confidence, diminished emotional distress, began sleeping well on his

       Court of Appeals of Indiana | Memorandum Decision 79A02-1603-GU-569 | December 27, 2016   Page 10 of 31
       own, and enhanced his performance at school. Hood also reported that A.R. is

       happy in Adoptive Father’s home. It was Hood’s opinion that there is an

       obvious affection between Adoptive Father and the Children, and the Children

       depend on Adoptive Father for nurturing, safety, and comfort.


[11]   At the time of the status hearing, Hood’s frequency in meeting with the

       Children had lessened to approximately once every five weeks for C.R. and

       even less often for A.R. primarily due to their progress and adjustment. In

       2015, Hood met with C.R. a total of eight times. Hood testified that C.R. has

       developed into a well-adjusted child who is getting straight A’s in school, sleeps

       in his own bed, attends Boy Scouts, and has friends. With respect to Apple’s

       request, Hood rejected the idea of moving visitations from the facility to the

       Paternal Grandparents’ home. At the close of her testimony, Hood

       recommended the appointment of a different visitation supervisor and

       preservation of supervised visits to occur at least four times a year for about four

       to six hours. Hood’s status report of March 26, 2015, did not set an end-date to

       the quarterly supervised visits that she had proposed; however, at trial, she

       advised that these supervised visits should perhaps remain until C.R. entered

       his teenage years “where he could [] speak about his own adjustment and his

       own needs.” (Tr. p. 68). At the time of the hearing, C.R. was eleven years old

       and A.R. was eight years old.


[12]   While the First Appeal was pending, in 2013, Hood referred C.R. to Dr. Jane

       Yipp (Dr. Yipp), a neuro scientist and a visiting professor at Purdue University,

       to undergo brain mapping. Hood believed that Dr. Yipp would aid her with

       Court of Appeals of Indiana | Memorandum Decision 79A02-1603-GU-569 | December 27, 2016   Page 11 of 31
       additional information other than what she had established in her play therapy

       sessions with C.R. Dr. Yipp testified that she conducted a review of C.R.’s

       brain activity and brain circuit connectivity. Five tests were conducted in 2013

       and a single test in 2015. Dr. Yipp stated that she tracked C.R.’s results and

       compared them with a statistical data base of individuals that are considered

       “normal.”. (Tr. p. 81). Dr. Yipp described the process as completely automated

       and was similar to a blood or urine test. Dr. Yipp testified to at least 10,000

       peer reviewed articles supporting this sort of testing. Dr. Yipp explained C.R.’s

       brain mapping results after visiting with the Paternal Grandparents as showing

       brain activity that is outside the normal range to the point of concern. On the

       other hand, the one test conducted in 2015, when C.R. was not visiting with the

       Paternal Grandparents, the results showed significant normalization of the

       brain map.


[13]   Following Dr. Yipp’s testimony, Dr. Tracy Gunter (Dr. Gunter), an associate

       professor for clinical psychiatry and professor of law at Indiana University,

       testified as an expert witness for the Paternal Grandparents. Dr. Gunter

       specified that the equipment that Dr. Yipp used for the brain mapping was not

       FDA approved for providing a diagnoses, and further reported that there were

       no peer reviewed studies to support her study. Dr. Gunter was of the opinion

       that if there were concerns with C.R.’s stress levels while visiting with the

       Paternal Grandparents, then the Paternal Grandparents should have been

       present during the testing. In addition, Dr. Gunter opined that the stress

       exhibited by C.R. was not necessarily a bad thing. Dr. Gunter concluded that


       Court of Appeals of Indiana | Memorandum Decision 79A02-1603-GU-569 | December 27, 2016   Page 12 of 31
       Dr. Yipp’s brain mapping tests had not achieved any degree of acceptance in

       the relevant scientific community and her reports were of no benefit to the trial

       court in determining the visitation.


[14]   C.R.’s psychiatrist, Dr. Crane, also testified. Dr. Crane, who was seventy-eight

       years old, stated that he had seen C.R. intermittently over the past five years

       and estimated he had nearly forty sessions with C.R. Dr. Crane indicated that

       his appointments with C.R. had been less frequent in the last few years, and in

       2015, he saw C.R. on two occasions. At the status hearing, Dr. Crane rejected

       the idea that a child may suffer from PTSD. Following Dr. Crane’s testimony,

       Adoptive Father called Dr. Crane’s wife. Dr. Crane’s wife stated that five years

       ago, Dr. Crane was examined by a neurologist for early signs of dementia. Dr.

       Crane’s wife added that in the past six months, Dr. Crane had limited ability,

       on occasion, to piece his thoughts together. Dr. Crane’s wife stated that when

       Dr. Crane testified on December 1, 2015, there was some confusion with his

       testimony—i.e., Dr. Crane was asked how long he had practiced as a physician

       or an attorney, and he stated those were hard questions. In addition, Dr.

       Crane’s wife testified that following Dr. Crane’s reversal of C.R.’s PTSD

       diagnosis, “there was weeping that occurred when he was confronted with the

       report[,] he began speaking of some of the men or veterans in Vietnam and the

       content changed from [C.R.].” (Tr. p. 264). In conclusion, Dr. Crane’s wife

       indicated that her husband exhibited early signs of dementia.


[15]   At the close of the evidence, the trial court instructed the parties to file their

       proposed findings of fact and legal conclusions. On February 16, 2016, the trial

       Court of Appeals of Indiana | Memorandum Decision 79A02-1603-GU-569 | December 27, 2016   Page 13 of 31
       court entered its Order stating, in part, that the Paternal Grandparents had

       overcome the presumption that Adoptive Father’s decision to limit their

       visitation was in the Children’s best interest. As such, the trial court concluded

       that Hood’s proposal that Paternal Grandparents’ visitation should be limited to

       quarterly supervised visits by a new agency for an indefinite period of time was

       unreasonable; and Adoptive Father’s decision to rely on Hood’s commendation

       was likewise unreasonable. Thus, the trial court ordered the reestablishment of

       unsupervised visitation of “every other weekend from 10:00 a.m. Saturday to

       6:00 p.m. Sunday.” (Amended Appellant’s App. Vol II, p. 47). In addition, the

       trial court granted the Paternal Grandparents “two (2) weeks of uninterrupted

       parenting time each summer.” (Amended Appellant’s App. Vol II, p. 47).


[16]   Adoptive Father appeals. Additional facts will be provided as necessary.


                                    DISCUSSION AND DECISION


                                            I. Standard of Review

[17]   In determining matters of family law, we accord “substantial deference” to the

       decisions of the trial court. In re Visitation of L-A.D.W., 38 N.E.3d 993, 997,

       (Ind. 2015). Pursuant to Indiana Code section 31-17-5-6, the trial court

       supported its Order for grandparent visitation with specific findings of fact and

       conclusions thereon. As such, on appeal, our court applies the well-established,

       two-tiered Indiana Trial Rule 52 standard of review: first, we consider whether

       the evidence supports the trial court’s findings; second, we determine whether

       the findings support the judgment. In re Visitation of H.B., 21 N.E.3d 867, 870


       Court of Appeals of Indiana | Memorandum Decision 79A02-1603-GU-569 | December 27, 2016   Page 14 of 31
       (Ind. Ct. App. 2014) (quoting In re visitation of M.L.B., 983 N.E.2d 583, 585

       (Ind. 2013)). We “shall not set aside the findings or judgment unless clearly

       erroneous, and due regard shall be given to the opportunity of the trial court to

       judge the credibility of the witnesses.” Ind. Trial Rule 52(A). We will find

       clear error if “there is no evidence supporting the findings or the findings fail to

       support the judgment [,]” or if the trial court “applies the wrong legal standard

       to properly found facts.” K.I. ex rel. J.I. v. J.H., 903 N.E.2d 453, 457 (Ind. 2009).


                                         II. Grandparent Visitation

[18]   Grandparents “do not have the legal rights or obligations of parents,” and “do

       not possess a constitutional liberty interest in visitation with their

       grandchildren.” Swartz v. Swartz, 720 N.E.2d 1219, 1221-22 (Ind. Ct. App.

       1999). On the other hand, parents do have a “constitutionally recognized

       fundamental right to control the upbringing, education, and religious training of

       their children.” Id.; see also Troxel v. Granville, 530 U.S. 57, 65-66, (2000).

       However, our legislature has enacted the Grandparent Visitation Act (Act), Ind.

       Code § 31-17-5-1, recognizing that “a child’s best interest is often served by

       developing and maintaining contact with his or her grandparents.” Swartz, 720
N.E.2d at 1221; see Troxel, 530 U.S. at 63-64 (discussing rationale for protecting

       relationship between grandparent and child). Accordingly, Indiana Code

       section 31-17-5-1 constitutes a balance between “the rights of parents to raise

       their children as they see fit and the rights of grandparents to participate in the

       lives of their grandchildren.” Id.



       Court of Appeals of Indiana | Memorandum Decision 79A02-1603-GU-569 | December 27, 2016   Page 15 of 31
[19]   Under the Act, a trial court may grant visitation rights if it determines that

       “visitation rights are in the best interest of the child.” I.C. § 31-17-5-2. This

       determination is a matter for the trial court’s discretion, and we will reverse

       only upon a showing of an abuse of that discretion. Swartz, 720 N.E.2d at

       1221. An abuse of discretion exists where the trial court’s decision is clearly

       against the logic and effects of the facts and circumstances before the trial court

       or the reasonable, probable deductions to be drawn therefrom. Id. We will

       neither reweigh the evidence nor judge the credibility of the witnesses. Id.


[20]   We note that grandparent visitation must be balanced with the fact that the

       “natural parents have a fundamental constitutional right to direct their

       children’s upbringing without undue governmental interference,” and “a child’s

       best interests do not necessarily override that parental right.” Id. at 586. To

       protect this fundamental right, our supreme court has mandated that a trial

       court’s order on grandparent visitation must address the following four factors:

               (1) a presumption that a fit parent’s decision about grandparent
               visitation is in the child’s best interests (thus placing the burden
               of proof on the petitioning grandparents);


               (2) the “special weight” that must therefore be given to a fit
               parent’s decision regarding nonparental visitation (thus
               establishing a heightened standard of proof by which a
               grandparent must rebut the presumption);


               (3) “some weight” given to whether a parent has agreed to some
               visitation or denied it entirely (since a denial means the very
               existence of a child-grandparent relationship is at stake, while the


       Court of Appeals of Indiana | Memorandum Decision 79A02-1603-GU-569 | December 27, 2016   Page 16 of 31
               question otherwise is merely how much visitation is appropriate);
               and


               (4) whether the petitioning grandparent has established that
               visitation is in the child’s best interests.


       Id. Moreover, “the Grandparent Visitation Act contemplates only occasional,

       temporary visitation that does not substantially infringe on a parent’s

       fundamental right” to direct his or her child’s upbringing. Id. at 588.


[21]   In the instant case, after our remand in the First Appeal, there is no dispute that

       the trial court followed our instructions and ordered supervised visitation. In its

       visitation order of March 20, 2015, the trial court directed that the supervised

       visits should run for six months and Hood to proffer her recommendations

       thereafter. In a three-day evidentiary hearing in December 2015, the trial court

       heard testimonies of the parties and then on February 16, 2016, the trial court

       issued its Order stating, in part,


               41. The court finds that [Dr.] Yipp’s brain mapping tests are not
               based on generally accepted scientific principles and that the tests
               were not concluded in a way that could yield valid results. The
               [c]ourt disregards the testimony and the findings of [Dr.] Yipp
               entirely.


               42. The [c]ourt finds that [Dr.] Crane no longer adheres to a
               diagnosis of PTSD for [C.R.] and therefore Hood’s continued
               diagnosis of PTSD lacks medical basis. Dr. Crane’s dementia
               makes his supervision of Hood unreliable with respect to the
               specific questions whether Hood’s current recommendation is
               valid.


       Court of Appeals of Indiana | Memorandum Decision 79A02-1603-GU-569 | December 27, 2016   Page 17 of 31
        43. The [c]ourt finds that the recommendation of Hood reflect[s]
        bias. An unbiased therapist would have allowed Apple to
        observe visitation in the [Paternal Grandparents’] home to
        determine whether visitation in that venue was causing stress to
        [C.R.]. The refusal to proceed with that examination reflect[s] a
        bias. The recommendation that supervised visits continue
        indefinitely reflect a bias.


        ****


                                CONCLUSIONS OF LAW


        ****


        2. The [] [Paternal Grandparents] have overcome the
        presumption that [Adoptive Father’s] decision to limit their
        visitation is in the best interest of the [Children] by clear and
        convincing evidence.


        3. [] Hood’s recommendation that grandparent visitation be
        limited to quarterly visits supervised by a new agency for
        indefinite period of time is unreasonable and lacks reasonable
        basis.


        4. [Adoptive Father’s] decision to accept recommendation of []
        Hood is unreasonable.


        5. It is in the [C]hildren’s best interest to resume unsupervised
        visitation with the [Paternal Grandparents].


        6. The [Paternal Grandparents] shall have unsupervised
        visitation every other weekend from 10:00 a.m. Saturday to 6:00
        p.m. Sunday.


Court of Appeals of Indiana | Memorandum Decision 79A02-1603-GU-569 | December 27, 2016   Page 18 of 31
               7. The [Paternal Grandparents] shall have two (2) weeks of
               uninterrupted parenting time each summer. Written notice of the
               dates of parenting time shall be given to [Adoptive Father] at
               least ninety (90) days in advance.


       (Amended Appellant’s App. Vol II, pp. 45-46). On appeal, Adoptive Father

       raises two main contentions: (1) the trial court’s findings and conclusions

       relating to Hood’s recommendation is unsupported by the evidence; and (2) the

       trial court’s finding concerning Dr. Crane is facially contradictory and

       unsupported by the evidence.


                                           A. Hood’s Recommendation


[22]   Finding #43 of the February 16, 2016 Order stated that Hood’s

       recommendation was biased, since an unbiased therapist would have allowed

       Apple to observe visitation in the Paternal Grandparents’ home in order to

       determine whether visitation in that venue was causing stress to C.R. The trial

       court further stated that Hood’s proposal that supervised visits should continue

       indefinitely was also prejudiced.


[23]   In his appellate brief, Adoptive Father contends that Apple had no therapeutic

       relationship with the Children, and Hood’s rejection of Apple’s request is not a

       reflection of bias. Adoptive Father first points out that Apple was not the

       Children’s therapist and was therefore not in a positon to make pertinent

       recommendations with regard to visitation. Further, Adoptive Father contends

       that “Apple did not have the history of the case, had not had significant or long



       Court of Appeals of Indiana | Memorandum Decision 79A02-1603-GU-569 | December 27, 2016   Page 19 of 31
       lasting contact with the [C]hildren, and functioned solely as a supervisor for the

       [Paternal Grandparents’] visits.” (Appellant’s Br. p. 17).


[24]   At the status hearing in December 2015, Apple stated that she has a Master’s of

       Science in guidance and counseling with an emphasis on community

       counseling. Apple testified that her primary role in the instant case was to

       maintain the safety of the Children during the visits. Apple indicated that she

       was familiar with the background of the case. Specifically, Apple testified that

       toward the beginning of her appointment as a visitation supervisor, Hood called

       her and indicated that she wanted her to have “all the appropriate information”

       regarding the case. (Tr. p. 224). Apple stated that Hood thereafter sent an

       email of “some drawing that [C.R.] had created in therapy,” and accompanying

       information with respect to that diagram was offered via telephone. (Tr. p.

       224). When Apple was questioned as to why she advised that the visits be

       relocated to the Paternal Grandparents’ home, she explained that after

       “speaking with [] Hood,” she highlighted that she did not observe “anything of

       concern,” and that Child and Family and Partners was a “very sterile

       environment” to have visitations. (Tr. pp. 235-36). Apple further explained

       that her proposal was based on Hood’s previous concern “that something was

       occurring in the home” therefore causing stress for C.R. (Tr. p. 236). At the

       close of her testimony, and over Adoptive Father’s objection, Apple stated that

       she would recommend future unsupervised visitations to occur at least twice

       monthly “for these parents and it could be weekends.” (Tr. p. 240). Apple

       testified that her endorsement took into consideration the importance of the


       Court of Appeals of Indiana | Memorandum Decision 79A02-1603-GU-569 | December 27, 2016   Page 20 of 31
       Children having a “meaningful relationship” with the Paternal Grandparents.

       (Tr. p. 241). During cross-examination, Apple was again asked about her

       contextual knowledge regarding the case. Apple testified she was unaware of

       the date when biological mother was killed, or whether C.R. observed it. Apple

       indicated that “I do not know all of the specifics, I know the generalities of

       what happened in this case and how it opened. I didn’t profess to be an expert

       on the history.” (Tr. p. 242). In addition, Apple testified that she had not

       reviewed any of Hood’s or Dr. Crane’s reports regarding the Children, and had

       only gone through “a few court orders;” however, she could not recall the

       specific orders she had read. (Tr. p. 243).


[25]   The record shows that Hood has been the Children’s therapist since June of

       2009 after biological mother’s murder. Hood has a Bachelor’s Degree in social

       work, a Master’s of Science with an emphasis in marriage and family therapy,

       and twenty-six years of experience in the area of abuse and neglect for children

       and families of trauma. Hood testified that she had “a large body of

       information from [her] own relationship and interaction with the [C]hildren in

       hours of therapy.” (Tr. p. 47). Hood stated that in recommending future

       supervised visits, she took into account various factors: First, she highlighted

       C.R.’s past PTSD symptoms while visiting with the Paternal Grandparents; the

       fact that C.R.’s PTSD symptoms had greatly narrowed during the period of

       supervised visitation; and that C.R.’s PTSD symptoms were nonexistent when

       the visits were not taking place. Accordingly, Hood stated that in balancing

       those factors and based on the importance of ensuring that C.R. had a “life that


       Court of Appeals of Indiana | Memorandum Decision 79A02-1603-GU-569 | December 27, 2016   Page 21 of 31
       is free from the former symptoms,” future supervised visitations were vital. (Tr.

       p. 25). When asked as to why she disregarded Apple’s proposal to move the

       supervised visits from the facility to the Paternal Grandparents’ home, Hood

       testified that

               [I] questioned the validity of her conclusions based on the fact
               that I think her observations were in a very narrow context. She
               had no history of a case, was not interested in gathering history
               of the case from me and I think that [she] was basing her
               recommendations simply on what she saw and not on a larger
               context of information that was available. This case had gone on
               for many years before it got to [] Apple and I didn’t believe that it
               was appropriate for a recommendation to be made based on
               observations of visitation and limited setting as well as []Apple
               had specifically emphasized to me that her clients in this
               situation were not the [C]hildren but her clients were the
               [Paternal Grandparents]. I found that to be rather odd and also
               suggest[ed] some bias towards the [Paternal Grandparents] best
               interest as opposed to the [C]hildren’s best interest.


       (Tr. pp. 52-53).


[26]   We observe that our instructions on remand in the First Appeal was that the

       Paternal Grandparents’ visitation would be supervised and last for six months.

       The trial court’s March 2014 visitation order clarified that visitation would be

       overseen in an agency setting and Hood should offer her recommendations

       thereafter. From the record, it appears that Apple and Hood had comparable

       educational backgrounds and both were qualified therapists. However, the

       March 2014 visitation order set their roles apart. The trial court appointed

       Child and Family Partners to supervise the visitation sessions. Hood remained

       Court of Appeals of Indiana | Memorandum Decision 79A02-1603-GU-569 | December 27, 2016   Page 22 of 31
       as the Children’s therapist and her role was to tender her recommendation after

       the six months of supervised visits. Based on the March 2014 visitation order,

       Apple, having a supervisory role, overstepped her mandate by suggesting that

       the visits should be moved to the Paternal Grandparents’ home. Moreover, as

       we noted in the foregoing, Hood’s rejection of Apple’s proposal was based on

       some genuine concerns, i.e., the fact that Apple’s recommendation was based

       on a very narrow context, Apple had limited background information, and

       because Apple viewed the Paternal Grandparents as her clients.


[27]   In light of the foregoing, we conclude that Finding #43, stating, in part, that

       Hood’s denial of Apple’s request showed bias, is unsupported by the evidence.

       Hood’s focus in the instant case had been to provide therapeutic support to the

       Children. In the First Appeal, we valued Hood’s role as the Children’s

       therapist. We noted Hood’s concern of C.R.’s heightened stress levels when he

       visited with the Paternal Grandparents. Notably, part of the reason we

       remanded was because the “evidence showed that something in relation to

       those visits was, as Hood phrased it, stirring up C.[R].” In re Guardianship of

       C.S., No. 79A02-1210-GU-863, at *9. Remarkably, in the most recent order of

       February 16, 2016, the trial court even credited Hood’s therapy sessions and it

       specified in Finding # 44 that C.R.’s progress from “wildcat to well-adjusted,

       normally developed child” was partly attributed by Hood’s therapy. (Amended

       Appellant’s App. p. 46). At the grandparent visitation status hearing in

       December 2015, Hood stated, “I do have bias and it is for the best interests of

       [C.R.]. Now in saying that it’s important to be objective and my bias is not


       Court of Appeals of Indiana | Memorandum Decision 79A02-1603-GU-569 | December 27, 2016   Page 23 of 31
       toward what [Adoptive Father] thinks is best or what [the Paternal

       Grandparents] think is best but towards what therapeutically appears to be best

       for . . . [C.R.]” (Tr. p. 60). More significantly is that the visitation order of

       March 2014 mandated Hood to offer her commendation after the six months of

       supervised visits. Apple’s role was specifically limited to a supervisory role and

       her recommendation on whether the visits should be moved to the Paternal

       Grandparents’ home or how future visitations should proceed, was out-of-place.


[28]   That said, we also address the trial court’s Conclusion #3 stating that Hood’s

       recommendation that visitation should be supervised four times a year for an

       indefinite period of time was unreasonable. Adoptive Father challenges this

       conclusion stating that it is erroneous and we agree. Hood’s status report dated

       March 26, 2015, undeniably did not propose an end-date for the future

       supervised visits; however, at the status hearing, she advised that these

       supervised visits should possibly remain until C.R. entered his teen years

       “where he could [] speak about his own adjustment and his own needs.” (Tr. p.

       68). Because Hood did give an end-date to the proposed supervised quarterly

       visits, we conclude that the trial court’s conclusion is erroneous in this respect.


[29]   Consequently, we find Conclusion #4 is equally erroneous and unsupported by

       the evidence. As noted, the trial court concluded that Adoptive Father was

       unreasonable on relying on Hood’s recommendation of future supervised visits.

       As discussed above, we concluded that Hood’s recommendation on future

       supervised visits was reasonable because it was based on the Children’s

       therapeutic needs, the fact that Apple was not aware of all the background

       Court of Appeals of Indiana | Memorandum Decision 79A02-1603-GU-569 | December 27, 2016   Page 24 of 31
       information, and because Apple viewed the Paternal Grandparents as her

       clients.


[30]   Moreover, we find that Adoptive Father had some sincere reservations. At the

       status hearing in December 2015, Adoptive Father stated that when visitation

       was not taking place between August of 2013 and April of 2014, C.R.

       “recovered remarkably. [C.R.] went from a child that had trouble dealing with

       things to a normal child that wanted to do more things, expressed more things

       and became a happy child.” (Tr. p. 138). Adoptive Father added that during

       the six months of supervised visitation, C.R. “became more irritated . . . [,]short

       tempered[,] and could not handle small problems so to speak.” (Tr. p. 134).

       When asked if he concurred with Hood’s recommendation of future quarterly

       supervised visits, Adoptive Father reiterated Hood’s statement that the Children

       were well bonded with the Paternal Grandparents and that “there should be

       some contact.” (Tr. p. 142). Based on our conclusion that Hood’s

       recommendation was reasonable, and coupled with Adoptive Father’s

       legitimate concern that C.R. was exhibiting problems following the six months

       of supervised visitation, we hold that the trial court’s conclusion that Father

       was unreasonable in relying on Hood’s recommendation is unsupported by the

       evidence and therefore erroneous.


                           B. Dr. Crane’s Diagnosis of C.R.’s PTSD Symptoms

[31]   Next, we address Adoptive Father’s contention that the trial court’s findings

       regarding Dr. Crane are inconsistent and not supported by the evidence.

       Finding #42 of the trial court’s order stated in its first sentence that Dr. Crane
       Court of Appeals of Indiana | Memorandum Decision 79A02-1603-GU-569 | December 27, 2016   Page 25 of 31
       no longer adheres to C.R.’s PTSD diagnosis and therefore, Hood’s continued

       diagnosis of PTSD lacked medical basis. In its second sentence, the trial court

       noted that Dr. Crane’s dementia makes his supervision of Hood unreliable with

       regard to whether Hood’s current recommendation is valid. Adoptive Father

       argues that this finding is erroneous because (1) Dr. Crane originally approved

       Hood’s recommendation with regards to C.R.’s PTSD diagnosis; and (2) the

       trial court’s statement that Dr. Crane suffers from dementia but also giving

       significant weight to his testimony with respect to his nullification of C.R.’s

       former PTSD diagnosis, is an unclear and inconsistent statement.


[32]   At the grandparent visitation status hearing in December 2015, Hood testified

       that she continued to see the Children for therapy while the supervised visits

       were ongoing. Hood stated that C.R. showed noticeable reduction in his PTSD

       symptoms during the period of supervised visitation and continued

       improvement was exhibited when visitation did not occur. Hood indicated

       that, presently, C.R. is a well-adjusted child who is getting straight A’s in

       school, and his anxiety was much lower during the period of supervised visits,

       and nonexistent when he was not visiting with the Paternal Grandparents.

       Ultimately, Hood’s recommendation was that, going forward, visitation should

       be supervised on a quarterly basis so as to “allow C.R. [to] have a life that is

       free from the former symptoms that he experienced.” (Tr. p. 25).


[33]   Notably, during her direct examination, Hood testified that she is not qualified

       to issue a PTSD diagnosis, however, as a licensed medical and family therapist,

       she is “qualified to suggest a diagnosis which is confirmed by a psychiatrist.”

       Court of Appeals of Indiana | Memorandum Decision 79A02-1603-GU-569 | December 27, 2016   Page 26 of 31
       (Tr. p. 39). The record shows that shortly after biological mother’s murder in

       2009, Hood was appointed by the trial court to work therapeutically with the

       Children. Hood indicated that she discussed the case frequently with Dr.

       Annamis, the psychiatrist supervisor at the Indiana Center for Children and

       Families. Hood testified that Dr. Annamis was responsible for reviewing

       “treatment plans as well as our diagnosis.” (Tr. p. 11). From the record, it

       appears that Dr. Annamis was involved at the initial stages, i.e., sometime

       between 2009 and 2010 after which she had no further involvement. Between

       2009 and 2010, Hood saw the Children for therapy, and after several sessions of

       play therapy, Hood diagnosed C.R. with PTSD. In December 2010, Hood was

       asked to engage the services of another psychiatrist, in this case, Dr. Crane. Dr.

       Crane reviewed the materials that Hood had sent him in relation to her therapy

       with the Children and conducted several assessments. Dr. Crane confirmed

       Hood’s recommendation of C.R.’s PTSD symptoms.


[34]   An integral issue in the First Appeal was whether C.R. suffered from PTSD. At

       the hearing of Adoptive Father’s first petition to modify grandparent visitation,

       Dr. Crane established that he agreed with Hood’s diagnosis of C.R.’s PTSD. In

       the First Appeal, we valued Hood’s recommendation mainly due to Dr. Crane’s

       endorsement and we partly determined that the trial court’s order was

       erroneous because the evidence from the therapists, including Hood, confirmed

       C.R.’s PTSD symptoms, and those symptoms were heightened when C.R. was

       visiting with the Paternal Grandparents.




       Court of Appeals of Indiana | Memorandum Decision 79A02-1603-GU-569 | December 27, 2016   Page 27 of 31
[35]   Also, we agree with Adoptive Father’s contention that Finding #42 is

       inconsistent and unclear in the following respects: In the first portion of that

       finding, the trial court stated that Dr. Crane no longer adhered to C.R.

       diagnosis of PTSD; however, in the second portion of that finding, it

       discredited Dr. Crane’s supervision of Hood’s recommendation based on his

       dementia. It seems as if the trial court credited Dr. Crane’s repudiation of

       C.R.’s PTSD diagnosis; nonetheless, failed to give weight to his testimony

       based on his dementia. The conflicting nature of the two statements makes the

       clarity of this finding difficult. Moreover, we find that the last portion of

       Finding #42 inferring that Dr. Crane was responsible for supervising Hood’s

       current recommendation, incorrect. Hood testified at the grandparent visitation

       status hearing in December 2015 that she needed a psychiatrist to approve any

       of her PTSD diagnoses. In the First Appeal, Hood’s PTSD diagnosis of C.R.

       was endorsed by Dr. Annamis, and Dr. Crane. It was Hood’s testimony at the

       status hearing that supervised visits were imperative so as to maintain the

       Children’s overall progress. She noted that future supervised visits would also

       ensure that C.R. had a life that was free from former PTSD symptoms. Here, we

       find that it was not necessary for Hood’s current recommendation, absent a

       PTSD diagnosis, to be endorsed by a psychiatrist. Her recommendation was

       simply based on the best interest of the child. As such, the trial court’s

       suggestion that Dr. Crane was essential in endorsing Hood’s current

       recommendation is an incorrect statement. Given the erroneous issues we have

       identified in this finding, we lack confidence in the accuracy of the judgment.



       Court of Appeals of Indiana | Memorandum Decision 79A02-1603-GU-569 | December 27, 2016   Page 28 of 31
                                          III. Remedy on Remand.

[36]   Based on our discussion, we have concluded that certain significant findings of

       the trial court were not supported by the evidence, and that significant

       conclusions were entered based upon those erroneous findings. Specifically, we

       have determined that Hood’s decision to reject Apple’s request of moving

       supervised visits to the Paternal Grandparents’ home was not biased. On this

       issue, we established that Hood’s refusal was founded on authentic concerns,

       i.e., Apple’s recommendation was based on a very narrow context, Apple had

       limited background information regarding the case, and because Apple viewed

       the Paternal Grandparents as her clients. Moreover, we noted that the March

       2014 visitation order restricted visitation in agency setting and Apple’s role was

       limited to supervising those visits. Accordingly, we established that Apple

       exceeded her mandate by suggesting how visits should proceed. Also, we

       determined that Hood’s recommendation of supervised visits had a proposed

       end-date, i.e., Hood stated that supervised visits should perhaps remain until

       C.R. entered his teenage years “where he could [] speak about his own

       adjustment and his own needs.” (Tr. p. 68). In addition, we determined

       Father’s reliance on Hood’s recommendation was reasonable. With respect to

       the finding regarding Dr. Crane, we found that finding conflicting in some

       respects—the trial court assigned more weight to Dr. Crane’s repudiation of

       C.R.’s former PTSD diagnosis while at the same time discrediting his testimony

       with respect to his dementia. Finally, we determined that it was not necessary

       for Hood’s current recommendation of future quarterly supervised visitations,


       Court of Appeals of Indiana | Memorandum Decision 79A02-1603-GU-569 | December 27, 2016   Page 29 of 31
       absent a PTSD diagnosis, to be endorsed Dr. Crane. Accordingly, we reverse

       the trial court’s order based on the fact that those erroneous findings and

       conclusions go to the very heart of the matter and form a substantial portion of

       the trial court’s judgment.


[37]   As we set out above, in the First Appeal, we determined that there was

       something stirring up C.R. when he visited with the Paternal Grandparents. In

       light of that, on remand, we directed supervised visits lasting six months. Hood

       was to fashion her recommendation following the six months of visitation.

       Again, the main contested issue is the future course of the Paternal

       Grandparents’ visitation following the six-month period. At the grandparent

       visitation status hearing in December 2015, Adoptive Father introduced

       substantial evidence relating to C.R.’s former PTSD diagnosis, how those

       symptoms were exacerbated when C.R. visited with the Paternal Grandparents;

       how C.R. was alleviated from those symptoms when visitation was not

       occurring between August 2013 and April 2014; and the recurrence of those

       PTSD symptoms during the six-months of supervised visits. Hood also gave

       her therapeutic opinion regarding C.R.’s PTSD symptoms since 2009. Hood

       testified that in order to dispel all future concerns on the relapse of C.R.’s

       former PTSD symptoms, it was in C.R.’s best interest that future visits, at best

       be supervised four times a year.


[38]   Having determined that the trial court’s order is defective, we must now

       determine the appropriate remedy. We have previously concluded that an

       appropriate remedy on remand is entry of new findings and conclusions based

       Court of Appeals of Indiana | Memorandum Decision 79A02-1603-GU-569 | December 27, 2016   Page 30 of 31
       upon the existing record. See In re Guardianship of A.L.C., 902 N.E.2d 343, 359-

       60 (Ind. Ct. App. 2009) (remanding for “more specific findings and

       conclusions,” but “without a hearing.”). Given the evidence before us, we hold

       that the trial court’s order granting unsupervised visits to the Paternal

       Grandparents did not overcome Adoptive Father’s fit decision to limit visitation

       based on Hood’s recommendation. See McCune, 783 N.E.2d at 759.

       Accordingly, we remand to the trial court for entry of new findings and legal

       conclusions consistent with this opinion.


                                               CONCLUSION


[39]   In sum, we remand this case to the trial court for new findings and conclusions

       without hearing new evidence.


[40]   Reversed.


[41]   Bailey, J. and Barnes, J. concur




       Court of Appeals of Indiana | Memorandum Decision 79A02-1603-GU-569 | December 27, 2016   Page 31 of 31